DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1, figure 1-5, claims 1-11 and 14 in the reply filed on 7/14/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, applicant should clarify the coil structure intended by “a coil part including a plurality of patterns deformed from a substrate and having a solenoid shape.”  Applicant should clarify the structure and/or arrangement of a solenoid shape coil part relative to the molded substrate.  Claims 2-11 and 14 inherit the defect of the parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10, as best understood in view of the rejection under 35 USC 112(b) second paragraph, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin’ Ei [US 5,939,966.]
Regarding claims 1-3, Shin’ Ei discloses a coil device [figures 1A-2B] comprising:
a coil part including a plurality of patterns deformed from a flexible substrate and having a solenoid shape, wherein the substrate is a single-sided substrate comprising a base layer and a metal layer formed on one surface of the base layer; and 
a magnetic member [4a or 21a] having part inserted between the plurality of patterns, wherein the plurality of patterns is parallel in a plan view of the coil part, and wherein one of the pattern of adjacent two patterns among the plurality of patterns is located on one surface of the magnetic member and the other pattern of the adjacent two patterns is located on an opposite surface of the one surface of the magnetic member [figures 21A-22.]
Regarding claims 5-6, Shin’ Ei  discloses the metal layer comprises a first terminal pattern  connected to a connection terminal [31a], a second terminal pattern connected to the first pattern and comprising the solenoid shape, and a third pattern connected to the second pattern and connected to another connection terminal [31b], wherein the first terminal pattern comprises a bar shape extending in a length direction of the second pattern at an outer side of the second 
Regarding claims 7-9, Shin’ Ei  discloses the second pattern comprises first pattern members disposed on the magnetic member, second pattern members disposed below the magnetic member, and connection pattern members disposed at opposite sides of the magnetic member and connecting corresponding ones of the first pattern members and the second pattern members to each other, wherein short preventing grooves for preventing a short circuit with an adjacent connection pattern member, among the connection pattern members, are disposed at opposite sides of the connection pattern members, wherein inclined parts are disposed at opposite end portions of the first pattern members and the second pattern members to form the insertion hole [figures 21A-21C, 1-17.]  Shin’s Ei further discloses patterns include inclined parts to form the insertion hole.
Regarding claim 10, Shin’ Ei discloses the first pattern members are disposed above the connection pattern members and the second pattern members are disposed below the connection pattern members [Figures 21A-C.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin’ Ei in view of Ikriannikov [US  9,019,063 B2.]

Ikriannikov discloses a coil device [figures 22-24] including a coil [2404] a magnetic core having element [2402] inserted in the coil and a cover core [2306] disposed opposite of the core element.
It would have been obvious at the time the invention was made to use the core’s arrangement and/or structure of Ikriannikov in Shin’ Ei for the purpose of facilitating magnetic characteristic.
Regarding claim 14, Kriannikov, in other embodiment [figures 44-47], discloses a cover [4422] attached disposed to an outer surface of the coil and enclosing the coil.
It would have been obvious at the time the invention was made to use the cover structure of Ikriannikov in Shin’ Ei for the purpose of providing protection and/or enhancing leakage.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN T NGUYEN/              Primary Examiner, Art Unit 2837